Citation Nr: 0420216	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1974 and from April 1978 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In February 2004, a hearing was held before the undersigned 
Veterans Law Judge sitting in Washington, DC. 


REMAND

In the February 2004 hearing, the veteran stated that he was 
receiving Social Security benefits.  However, these records 
have not been associated with the veteran's claims folder.  

Additionally, a VA treatment records state that the veteran 
had a prior medical history of sarcoidosis, diagnosed in 
1994.  For example, a January 2000 VA history and physical 
examination report stated that the veteran had a history  of 
sarcoid diagnosed via a mediastinoscopy in 1994.  However, 
records of this procedure are not in the claims folder.  
Additionally, in a February 2001 statement by the veteran, he 
stated that he had not been diagnosed within one year of 
discharge from service for sarcoidosis.  He also stated that 
the only treatment he received for this condition was at the 
VA Medical Center in Jackson.  Sarcoidosis is subject to 
presumptive service connection if it is manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  The RO should attempt to obtain any outstanding VA 
treatment records, to specifically include any records 
relating to a mediastinoscopy in 1994 and any accompanying 
diagnosis of Sarcoidosis.  

It is further noted that much of the veteran's service 
medical records (SMR's) are missing from the claims folder, 
despite numerous attempts to obtain them.  The RO is directed 
to make an additional attempt to obtain the veteran's missing 
SMR's and in particular the report of a separation 
examination in late 1993.  The veteran has alleged that x-
rays taken at that time showed some scarring.  A negative 
response is to be so indicated.  Moreover, if such attempt is 
unsuccessful, the Board points out that in a case where 
service medical records are unavailable there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).       

Finally, the RO should schedule the veteran for a VA 
examination to determine the probable etiology of his 
Sarcoidosis.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence in his possession pertaining 
to his claim on appeal.  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should request all treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Center in Jackson, Mississippi, 
to specifically include any records 
relating to a mediastinoscopy in 1994 and 
any accompanying diagnosis of 
sarcoidosis.  Thereafter, these records 
should be associated with the veteran's 
claims folder. 
 
3.  The RO should obtain any Social 
Security Administration records related 
to the awarding of disability benefits.  

4.  The RO should attempt to obtain all 
SMR's not already associated with the 
veteran's claims folder to specifically 
include the report of a separation 
examination.  If these records are 
unobtainable, such should be indicated.  

5.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and probable 
etiology of the veteran's sarcoidosis.  
The examiner is to render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
his sarcoidosis was either initially 
manifested during military service or was 
otherwise related to his military 
service.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

6.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




